DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         SUMMER M. STILES,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-1908

                           [January 6, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Indian River County; Dan L. Vaughn,
Judge; L.T. Case No. 312013CF000883A.

    Antony P. Ryan, Director, and Paul O’Neil, Assistant Regional Counsel
of the Office of Criminal Conflict and Civil Regional Counsel, West Palm
Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Kimberly T. Acuña,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

MAY, FORST and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.